
	
		I
		112th CONGRESS
		2d Session
		H. R. 4048
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Johnson of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  contracting goals and preferences of the Department of Veterans Affairs with
		  respect to small business concerns owned and controlled by
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Contracting Opportunities
			 for Veteran-Owned Small Businesses Act of 2012.
		2.Veteran-owned small
			 businesses and the Federal Supply ScheduleSection 8127 of title 38, United States
			 Code, is amended—
			(1)by redesignating
			 subsections (k) and (l) as subsections (l) and (m), respectively; and
			(2)by inserting after
			 subsection (j) the following new subsection (k):
				
					(k)Applicability to
				Federal Supply ScheduleFor
				purposes of meeting the goals under subsection (a), the Secretary shall include
				the acquisition of goods and services through the use of a Federal supply
				schedule of the General Services
				Administration.
					.
			
